DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “configured to run on the one more processors and perform:”.  The examiner notes for better clarify the claim should recite configured to run on the one or more processors and perform:”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and similarly Claim 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 and similarly Claim 11 of copending Application No. 16/716,315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 and similarly Claim 11 of copending Application No. 16/716,315 recite:

one or more processors; and
 one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
receiving, at a mobile device from a point-of-sale terminal of a first entity, an identifier of the first entity, a transaction amount for a transaction, and a transaction identifier for the transaction; 
receiving an authorization from a user of the mobile device for the transaction while the user is at the point-of-sale terminal, the mobile device running a mobile application that is associated with a mobile wallet provider; 
determining that the mobile device is unable to communicate with the mobile wallet provider; 
generating an encrypted transaction code, the encrypted transaction code comprising a preauthorization from the user to pay the first entity for the transaction amount from a first account of the user maintained by a first financial institution; and 
sending the encrypted transaction code from the mobile device to the point-of-sale terminal to cause the encrypted transaction code to be sent through a proxy communication channel extending from the point-of-sale terminal, through a transaction system, to the mobile wallet provider, to cause the mobile wallet provider to decrypt the encrypted transaction code and verify the preauthorization from the user, to cause the first financial institution to retrieve from the transaction system an account identifier of a second account of the first entity maintained by a second financial institution based on the identifier of the first entity and send to the transaction system payment information regarding a payment to be made to the second 
The examiner respectfully notes that the claim elements of Claim 1 and similarly Claim 11 of copending Application No. 16/716,315 recite substantially similar subject matter to that claimed in Claim 1 and similarly Claim 11 of the Instant Application; thus necessitating a provisional nonstatutory double patenting rejection.
 Regarding Claims  2-10 and Claims 12-20; Claims  2-10 and Claims 12-20 depend from independent Claim 1 and/or Claim 12 and thus respectively and inherit the provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 and similarly Claim 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 and similarly Claim 11 of copending Application No. 16/716,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 and similarly Claim 11 of copending Application No. 16/716,308 recite:
A system comprising: 
one or more processors; and
 one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
receiving a transaction amount and a preauthorization code from a first entity, wherein the preauthorization code comprises a preauthorization amount, an expiration time, and a digital signature, the transaction amount is for a transaction authorized by a user of a mobile device at a point-of-sale terminal of the first entity, the transaction amount is less than or equal to the preauthorization amount, the mobile device received the preauthorization code and stored the preauthorization code in the mobile device while the mobile device was in data communication with a mobile wallet provider, the mobile device provided a transaction code to the point-of-sale terminal while the mobile device was unable to communicate with the mobile wallet provider, and the transaction code comprises the preauthorization code, a transaction identifier for the transaction, and the transaction amount; verifying the preauthorization code using the digital signature of the preauthorization code; and sending an approval for the transaction to the first entity in real-time while the user remains at the point-of-sale terminal of the first entity.
The examiner respectfully notes that the claim elements of Claim 1 and similarly Claim 11 of copending Application No. 16/716,308 recite substantially similar subject matter to that claimed in Claim 1 and similarly Claim 11 of the Instant Application; thus necessitating a provisional nonstatutory double patenting rejection.
Regarding Claims  2-10 and Claims 12-20; Claims  2-10 and Claims 12-20 depend from independent Claim 1 and/or CLaim 12 and thus respectively and inherit the provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

1 and similarly Claim 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 and similarly Claim 11 of copending Application No. 16/716,298 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 and similarly Claim 11 of copending Application No. 16/716,298 recite:
A system comprising: 
one or more processors; and
 one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
receiving a preauthorization code at a mobile device while the mobile device is in data communication with a mobile wallet provider, the preauthorization code comprising a preauthorization amount, an expiration time, and a digital signature; 
storing the preauthorization code in the mobile device;
 receiving, at the mobile device, an authorization from a user of the mobile device for a transaction having a transaction amount while the user is at a point-of-sale terminal of a first entity; 
determining that the mobile device is unable to communicate with the mobile wallet provider; 
verifying that the transaction amount is less than or equal to the preauthorization amount; and 
while the mobile device is unable to communicate with the mobile wallet provider, providing a transaction code from the mobile device to the point-of- sale terminal to cause the first entity to send the transaction amount and the preauthorization code to a transaction system, and to cause the transaction system to send an approval for the transaction in real-time while the user remains at the point-of-sale terminal of the first entity, wherein the transaction code comprises the preauthorization code, a transaction identifier, and the transaction amount.
The examiner respectfully notes that the claim elements of Claim 1 and similarly Claim 11 of copending Application No. 16/716,298 recite substantially similar subject matter to that claimed in Claim 1 and similarly Claim 11 of the Instant Application; thus necessitating a provisional nonstatutory double patenting rejection.
 Regarding Claims  2-10 and Claims 12-20; Claims  2-10 and Claims 12-20 depend from independent Claim 1 and/or CLaim 12 and thus respectively and inherit the provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See, PTO-892.
Further, see Dwyre et al. (US 2013/0179352 A1) as it is noted to be relevant prior art for the following features:
Dwyre discloses a system comprising: 
one or more processors (FIG. 1); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors (FIG. 1) and perform: 
receiving...from a point-of-sale terminal of a first entity to a mobile wallet provider, an encrypted transaction code ([0048] - Each offline transaction code may be generated by encrypting ... and [0054] - The mobile device 220-a may provide the generated offline transaction code C.sub.0 to the point of sale device 225-a in connection with the offline transaction), wherein the encrypted transaction code is generated and sent to the point-of-sale terminal by a mobile device that runs a mobile application associated with the mobile wallet provider ([0028]-[0029] – mobile-device side wallet and [0048] - Each offline transaction code may be generated by encrypting ... and [0054] - The mobile device 220-a may provide the generated offline transaction code C.sub.0 to the point of sale device 225-a in connection with the offline transaction), wherein the mobile device receives from a point-of-sale terminal an identifier of the first entity ([0053] – identity of the merchant), a transaction amount of a transaction ([0053] – amount of the requested transaction), and receives an authorization from a user of the mobile device for the transaction while the user is at the point-of-sale terminal, (FIG. 3 – Transaction Code and [0049] -  Thus, instead of relying solely on transaction codes generated on the fly by the payment authority 120-a, the mobile device 220 may generate its own transaction codes to authorize payment to the merchant when the mobile device 220 is disconnected from the payment authority 120-a); and determines that the mobile device is unable to communicate with the mobile wallet provider (FIG. 3 – Connectivity Lost), and wherein the encrypted transaction code comprises a preauthorization from the user to pay the first entity for the transaction amount from a first account of the user maintained by a first financial institution (FIG. 3 – Transaction Code and [0049] -  Thus, instead of relying solely on transaction codes generated on the fly by the payment authority 120-a, the mobile device 220 may generate its own transaction codes to authorize payment to the merchant when the mobile device 220 is disconnected from the payment authority 120-a); 
sending ... to the mobile wallet provider, to cause the mobile wallet provider to decrypt the encrypted transaction code and verify the preauthorization from the user ([0062] - In certain examples, the offline transaction code may be generated by encrypting at least the current time code using the stored offline transaction code key and an encryption function known to both the mobile device 220-b and the payment authority server (i.e., As constructed a encryption function would aid in encryption and further decryption));
... to cause the point-of-sale terminal to receive a notification in real-time while the user remains at the point-of-sale terminal ([0086] - ... an indication may be received from the point of sale device that the payment authority has approved the transaction based on the generated offline transaction code.).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627